 In the Matter of V ICKSBURG HARDWOOD COMPANY and UNITED BROTIIER-HOOD OF CARPENTERS&JOINERS OF AMERICA,A. F. OF L.Case No. 15-R-1295.-DecidA June 2, 1945J1,1r.A. C. Berry,of Vicksburg, Miss., for the Company.Mr. Charles F. Mendenhall,of Little Rock, Ark., andMr. W. A. Finn-dernniark,of Vicksburg, Miss., for the Brotherhood.Mr. George Bentley,ofMemphis, Tenn., fo'r the I. W. A.11r. Lows Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Brotherhood of Carpenters & Joinersof America, A. F. of L., herein called the Brotherhood, alleging that a ques-tion affecting commerce had arisen concerning the representation of enm-ployees of Vicksburg Hardwood Company, Vicksburg, Mississippi, hereincalled the Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Walter Wilbur, Trial Exam-iner. Said hearing was held at Vicksburg, Mississippi, on April 20, 1945.At the commencement of the hearing, the Trial Examiner granted a motionof InternationalWoodworkers of America, C. I. 0., herein called theI.W. A. to intervene. The Company, the Brotherhood, and the I. W. A.appeared, participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing onthe issues. The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed. All parties were afforded oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:62 N L. R B, No 7.44 VICKSBURG FIARDWOOD COMPANYFINDINGS OF FACT1.TIIE BUSINESS OF THE COMPANY45Vicksburg Hardwood Company is a Mississippi corporation operating aplant at Vicksburg, Mississippi, where it is engaged in the manufacture oflumber products.During 1944 the Company manufactured more than12,000,000 board feet of lumber at its Vicksburg plant, about 90 percent ofwhich was shipped to points outside the State of Mississippi.We find that the Company is engaged in commerce within the meaningof the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDUnited Brotherhood of Carpenters & Joiners of America is a labor or-ganization affiliated with the American Federation of Labor, admitting tomembership employees of the Company.InternationalWoodworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to membershipemployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONDuring December 1944 the Brotherhood requested the Company to rec-ognize it as the exclusive collective bargaining representative of the employ-ees at the Vicksburg plant. The Company refused this request until suchtime as the Brotherhood is certified by the Board.A statement of a Field Examiner of the Board, introduced into evidenceat the hearing, indicates that the Brotherhood represents a substantial num-ber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.1V. TIIE AL'PROL'RIATE UNITThe parties agree that all production and maintenance employees at theVicksburg plant of the Company, excluding clerical and Supervisory em-ployees, constitute an appropriate bargaining unit. However, there appearsto be some dispute with respect to the supervisory status of the inspector.The inspector is in charge of a crew of about five laborers engaged in carloading.The record discloses that he has the authority to recommendeffectively, the discipline of his subordinates.We shall exclude the inspectorfrom the unit.We find that all production and maintenance employees at the Vicksburgplant of the Company, excluding the inspector, clerical employees, and alliThe Field Examiner reported that the Ht other hood presented 25 appl icatton cams. 'Ihetc arcapproximately 50 employees m the apptopnatc unit. 46DECISIO-NS OF NATIONAL LABOR RELATIONS BOARDsupervisory employees with authority to hire, promote, discharge, discipline.or otherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the ActV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which ha,arisen be resolved by means of an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiocLimmediately preceding the date of the Direction of Election herein.subject to the limitations and additions set forth in the Direction.The Brotherhood contends that the I. W. A. should not be accorded aplace on the ballot because of its failure to make any representation showingprior to or at the hearing. In June 1943 the I. W. A. was designated as ex-clusive collective bargaining representative of the employees involved hereinfollowing a consent election.` Thereafter, negotiations between the Compan}-and the I. W. A. commenced in September 1943, and in January 1944, theI.W. A. requested the assistance of the United States Conciliation ServiceThe Company at that time requested that the United States ConciliationService be withdrawn and thereafter held a collective bargaining conferencewith the I.W. A., at which time many provisions for an agreement wereagreed upon. In September 1944 the I. W. A. and the Company met againatwhich time they agreed upon further provisions for an agreement Atabout the same time the I. W. A. requested the employees involved herein tosign dues check-off authorization cards. Twenty employees signed suchcards, although no clues have ever been checked off by the Company. InJanuary 1945 the I. W. A. again requested the assistance of the UnitedStates Conciliation Service. It appears that the lapses of time between thebargaining conferences alluded to above were due to the illness of the Coni-pany's negotiator.We conclude that the I. W. A.'s designation of 1943 andits dealings with the Company thereafter are sufficient evidence of its pres-ent interest to warrant placing it on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuantto the power vested intheNational LaborRelations Board bySection 9(c) of the NationalLabor Relations Act, andpursuantto Article III, Section9, of NationalLabor Relations Board Rulesand Regulations-Series 3, as amended, it is herebyDIRECTED that,as part of the investigation to ascertainrepresentativesfor the purposesof collective bargainingwith Vicksburg Hardwood Com-pany, Vicksburg, Mississippi,an electionby secret ballot shall be conductedas early as possible, but not later than thirty (30) days fromthe date of this2CaseNo 15-R-933 VICKSBURG HARDWOOD COIN7PAN1-47Direction,under the direction and supervision of the Regional Director forthe Fifteenth Region, acting in this matter as agent for the National LaborRelations Board,and subject to Article III, Sections 10 and 11, of saidRules and Regulations,among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction,including employees who didnot work during said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls,but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election,to determine whetherthey desire to be represented by United Brotherhood of Carpenters & Join-ers of America,A. F. of L., or byInternationalWoodworkersof America,C. I. 0., for the purposes of collective bargaining,or byneither